Case: 16-10238    Date Filed: 09/25/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10238
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:15-cr-00167-PGB-KRS-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus


HECTOR MANUEL TALAVERA,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 25, 2017)

Before TJOFLAT, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-10238     Date Filed: 09/25/2017    Page: 2 of 3


      Hector Manuel Talavera appeals his 60-month sentence after pleading guilty

to one count of conspiracy to possess with intent to distribute 500 grams or more of

cocaine under 21 U.S.C. § 846 and § 841(b)(1)(B). Talavera contends that the

district court clearly erred when it denied him a safety valve reduction and

sentenced him to the applicable statutory minimum. Specifically, he argues that

because he provided the government with a truthful and complete proffer of all the

information he knew regarding the offense, he was eligible for safety valve relief

pursuant to U.S.S.G. § 5C1.2.

      A district court’s factual findings and subsequent denial of safety valve relief

are reviewed for clear error. United States v. Cruz, 106 F.3d 1553, 1557 (11th Cir.

1997). For offenses of 21 U.S.C. §§ 841 and 846, the safety valve provisions of 18

U.S.C. § 3553(f) and U.S.S.G. § 5C1.2 enable a district court to disregard the

statutory minimum sentence if five requirements are met. Id.; U.S.S.G. § 5C1.2(a).

Relevant to this appeal, the fifth requirement for safety valve relief is that, by the

time of sentencing, the defendant must truthfully and completely provide the

government with all information the defendant has concerning the offense. 18

U.S.C. § 3553(f)(5); U.S.S.G. § 5C1.2(a)(5). The fact, however, that the defendant

does not have relevant or useful information, or that the defendant has information

that the government already knows, will not prevent the defendant from satisfying

this requirement. U.S.S.G. § 5C1.2(a)(5). A defendant who seeks application of


                                           2
              Case: 16-10238     Date Filed: 09/25/2017    Page: 3 of 3


the safety valve bears the burden of proving the satisfaction of the requirements.

Cruz, 106 F.3d at 1557.

      A district court cannot apply the safety valve if it determines that the

defendant withheld information, even if the information would not have been

helpful to the government’s investigation. United States v. Figueroa, 199 F.3d
1281, 1283 (11th Cir. 2000). Where the defendant’s charges include a drug

conspiracy under 21 U.S.C. § 846, a complete proffer under the safety valve

provision may include information “relating to the involvement of others and to the

chain of the narcotics distribution.” Cruz, 106 F.3d at 1557. Even if a defendant

claims ignorance as a justification for nondisclosure, substantial evidence to the

contrary will support a district court’s finding that the proffer does not meet the

requirement of U.S.S.G. § 5C1.2(a)(5). See id.

      The district court did not clearly err in denying Talavera a safety valve

reduction and declining to sentence him below the statutory minimum. It properly

found that Talavera withheld information from the government, making his pre-

sentencing proffer incomplete under the safety valve provisions of § 5C1.2.

      AFFIRMED.




                                           3